Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 5-6 recitations of the head channel wider than the slide channel;  3the head channel includes a slide surface upon which the head of the 4bottommost cutlery article rests as the bottommost cutlery article slides to the 5dispensing position; and  6the slide track is formed in a central region of the slide surface must be shown or labelled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The reference to related applications of paragraph [0001] referring to “US Patent no. 8,272,533 filed on June 20, 2010” appears incorrect as shown below.  

    PNG
    media_image1.png
    411
    872
    media_image1.png
    Greyscale
  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 19,  the recitation “a cutlery dispenser according to claim 1, said cutlery dispenser including 6having a dispenser front, a dispenser rear, a dispenser first side, a dispenser 7second side, a dispenser top, a dispenser bottom” as it appears such dispenser front, a dispenser rear, a dispenser first side, a dispenser 7second side, a dispenser top, a dispenser bottom is the same “the cutlery dispenser includes:  5a housing having a front, a rear, two sides, a top, and a bottom” recited in claim 1.  Such double inclusion of the same elements makes the claim vague and indefinite.  Claims 20-29 are also rejected since they depend from rejected claim 19. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loucks (US Publication no. 2019/0223621). Louck discloses a cutlery dispenser (12) configured to serially dispense a plurality of cutlery 2articles (42, figure 1), each of the cutlery articles having a handle (44) and a head arranged at 3opposite ends of a long axis of the cutlery article, the head being at least one of 4wider and taller than the handle, wherein the cutlery dispenser includes:  5a housing (12, figure 5) having a front, a rear, two sides (74, 76, figure 5), a top, and a bottom, a front- 6facing width thereof being smaller than a side facing depth thereof;  7a dispenser cavity (figure 6) between located in an upper region of the dispenser within the 8housing, the dispenser cavity being configured to contain a vertical stack of the 9cutlery articles (42, figure 1), the vertical stack being terminated at its bottom end by a 10bottommost cutlery article of the vertical stack; and  11an escapement mechanism (20) configured to retain a first cutlery article of the 12plurality of cutlery articles in a dispensing position whereby the handle (44, figure 7) of the first 13cutlery article extends beyond the front of the dispenser housing (90), the escapement 14mechanism being configured such that removal by a user of the first cutlery article 15from the dispenser by grasping and pulling of the handle thereof actuates the  by at least three distinct pivots (56, 66, 68, figures 3 and 4).  
1Regarding claim 3, the cutlery dispenser of claim 1, wherein the escapement mechanism (20) 2further comprises a coil return spring (54, figure 4) configured to return the escapement 3mechanism to a rest configuration (50, figure 3) after actuation thereof.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loucks (US Publication no. 2019/0223621). Louck discloses a cutlery dispenser (12) comprising all the claimed features of applicant’s device as discussed above including a coil return .
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (US Publication no. 2019/0223621) in view of Kennedy et al (US Patent no. 10,881,221). Louck discloses a cutlery dispenser (12) comprising all the claimed features of applicant’s device as discussed above.
Regarding claim 14, the cutlery dispenser of claim 1, Louck does not disclose further comprising a cutlery article quantity indicator.  Kennedy discloses a cutlery article quantity indicator that includes:  3an indicator arm (64, figures 6-8) pivotal about an indicator pivot (66, figure 6)  between an engaged 4position and an unengaged position;  5a contact arm (60, figure 6) cooperative with the indicator arm and configured to 6laterally contact the cutlery article stack (20) at an indicator height of the 7cutlery article stack, the contact arm when in contact with the cutlery 8article stack maintaining the indicator arm in the engaged position; and  9an indicator signal (70) cooperative with the indicator arm and configured 10to be externally visible when the indicator arm is in the unengaged position, 11and to be externally not-visible when the indicator arm is in the engaged 12position;  13the cutlery article quantity indicator being operable such that when 14the cutlery article stack is reduced in height to below the indicator height, 15the contact 
1Regarding claim 15, the cutlery dispenser of claim 14, in the Louck and Kennedy combination above, Kennedy further discloses wherein the dispenser front includes an 2indicator window (68, figure 1) through which the indicator signal is visible when the indicator 3arm is in the unengaged position.  
1Regarding claim 16, the cutlery dispenser of claim 14, in the Louck and Kennedy combination above, Kennedy further discloses wherein the contact arm (60, figures 6-8) is configured to 2laterally contact a proximal end of at least one cutlery article included in the 3cutlery article stack when the indicator arm is in the engaged position.  
1 Regarding claim 17, the cutlery dispenser of claim 14, in the Louck and Kennedy combination above, Kennedy further discloses wherein the indicator height is set at a 2sufficient level from the bottommost cutlery article in the cutlery article stack to 3provide at least one cutlery article remaining in the cutlery article stack after the indicator signal is activated to be visible (figures 6-8).  
WNA126-US55	Regarding claim 18, the cutlery dispenser of claim 14, in the Louck and Kennedy combination above, Kennedy further discloses further comprising a plurality of cutlery  article quantity indicators configured to be released at a corresponding plurality of 3different indicator heights (78, 80, figures 6-8) of the cutlery article stack.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (US Publication no. 2019/0223621) in view of Smith (US Patent no. 10051976). Regarding claim 19,  Louck discloses a cutlery dispenser (12) comprising all the claimed features of applicant’s device including the cutlery dispenser including 6having a dispenser front, a dispenser rear, a dispenser first side, a dispenser 7second side, a dispenser top, a dispenser bottom as discussed above. However, Louck does not disclose 1a cutlery dispensing system comprising:  2a base, the base comprising a base front, a base rear, left and right base 3sides, and at least one base compartment, wherein each of the base compartments 4comprises a first retaining feature; the cutlery dispenser including 6 a second retaining feature 8proximate the dispenser bottom; the 9cutlery dispenser being configured for installation in the base by a 10mutual engagement of the first and second retaining features as the dispenser is 11inserted into one of the at least one base compartment in the base, wherein the 12mutual engagement of the first and second retaining features prevents tipping of 13the cutlery dispenser after the installation of the cutlery dispenser in the base.  
Smith discloses a cutlery dispensing system comprising:  2a base (12, figure 10), the base comprising a base front, a base rear, left and right base 3sides, and at least one base compartment (132, figure 10), wherein each of the base compartments 4comprises a first retaining feature ( 88, figure 10); the cutlery dispenser (20) including 6 a second retaining feature (90, figure 10) 8proximate the dispenser bottom; the 9cutlery dispenser being configured for installation in the base by a 10mutual engagement of the first and second retaining features as the dispenser is 11inserted into one of the at least one base 
1Regarding claim 20, the cutlery dispensing system of claim 19, in the Louck and Smith combination discussed above,  Smith teaches wherein the first retaining 2feature (88, figure 10) in the base (12) extends horizontally from the base front to a position 3proximate the base rear, the first retaining feature being configured as one of a 4track, a groove, a channel, a slot, and a recess (88, figure 10).  
1Regarding claim 21, the cutlery dispensing system of claim 19, in the Louck and Smith combination discussed above,  Smith teaches wherein the second retaining 2feature (90, figure 10) extends horizontally from the dispenser (20, figure 10) front to a position proximate the 3dispenser rear, the second retaining feature being configured as one of a flange, a 4protrusion, a rib, a roller, and a projection (90, figure 10).  
1Regarding claim 22, the cutlery dispensing system of claim 19, in the Louck and Smith combination discussed above,  Smith teaches wherein the first and second 2retaining features (88 and 90, figure 10) are configured to allow the cutlery dispenser (20) to be slidingly 3inserted into the base (12) horizontally during the installation, and to be slid partway out from the base to provide access to at least the dispenser first side .  
Claims 23, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (US Publication no. 2019/0223621) in view of Smith (US Patent no. 10051976) as applied to claim 19 above, and further in view of Gelardi (US Patent no. 4,426,056). Loucks and Smith combined disclosed all the claimed features of applicant’s device as discussed above.
1Regarding claim 23, the cutlery dispensing system of claim 19, in the Loucks and Smith combination, Smith teaches the base comprises a 2first compartment base unit (12) that includes the at least one base compartment (132, figure 10).
However, Loucks and Smith combined does not disclose wherein the base comprises a 2plurality of such base compartments, and wherein all of the first retaining features in 3the plurality of base compartments are identical to each other, the plurality of 4base compartments being configured to receive a plurality of cutlery dispensers, 5wherein all of the second retaining features in the plurality of cutlery dispensers 6are identical to each other, so that the plurality of cutlery dispensers can be 7installed in the base in any order of positioning in the plurality of base 8compartments.  
Gelardi teaches an organizer system comprising base (10) comprising plurality of base compartments (14) wherein all of the first retaining features (68, 70, figure 1) in 3the plurality of base compartments are identical to each other, the plurality of 4base compartments being configured to receive a plurality of dispensers (12),  5wherein all of the second retaining features (72, 74, figure 7) in the plurality of dispensers 6are identical to each other, so that the plurality of dispensers can be 7installed in the base in any order 
  1Regarding claim 25, the cutlery dispensing system of claim 19, in the Loucks and Smith combination, Smith teaches the base comprises a 2first compartment base unit (12) that includes the at least one base compartment (132, figure 10).
However, Loucks and Smith combined does not disclose wherein the 3first compartment base unit comprising a unit attachment feature that enables a 4side of the first compartment base unit to be attached to a side of a second 5compartment base unit.  
It would have been obvious to one having ordinary skill in the art to modify the cutlery dispenser system of Louck and Smith such that a plurality of the base units are provided, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
To interlock adjacent base units to form a system of modular units is old and well-known in the art of dispensing systems.   Gelardi teaches such a dispensing system comprising a plurality of dispensers (86, 60, 72, 74, 76, 80, figure 1) wherein each dispenser is removably mounted on a respective compartmented base unit (there 
1Regarding claim 27, the cutlery dispensing system of claim 25, in the Loucks, Smith, and Gelardi combination above, Gelardi further teach wherein the base further comprises the second compartment base unit (base unit 14 in the middle, figure 1), adjoining sides of the first and WNA126-US57second base compartment units being interconnected by an interconnection feature that includes interconnect attachment features (52-60-78 and 54-62-76 , figure 7) on first and second opposing sides 5thereof, the interconnect attachment features (52-60-78 and 54-62-76 , figure 7) being engaged with the unit 6attachment features of the adjoining first and second compartment base units.  
1Regarding claim 29, the cutlery dispensing system of claim 27, in the Loucks, Smith, and Gelardi combination above, Gelardi further teach wherein the base further 2includes a third compartment base unit (base 14 on the left, figure 1) that is attached to a side of the second compartment base unit (bae 14 in the middle, figure 1) by a second interconnection feature (52-60-78 and 54-62-76, figure 7).
s 24, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (US Publication no. 2019/0223621) in view of Smith (US Patent no. 10051976) as applied to claim 19 above, and further in view of Babcock  et al (US Patent no. 10,188,226). Loucks and Smith combined disclosed all the claimed features of applicant’s device as discussed above.
1Regarding claim 24, the cutlery dispensing system of claim 19, in the Loucks and Smith combination, Smith teaches the base comprises a 2first compartment base unit (12) that includes the at least one base compartment (132, figure 10).
However, Loucks and Smith combined does not disclose wherein the base includes a 2plurality of base compartments having a plurality of cutlery dispensers installed 3therein, the plurality of installed cutlery dispensers being selected from a larger 4plurality of cutlery dispensers, the larger plurality of cutlery dispensers 5comprising a quantity of cutlery dispensers that exceeds a quantity of installed 6cutlery dispensers included in the base, so that any subset of the larger plurality of 7cutlery dispensers can be selected and installed in the base in any order of 8positioning.  
Babcock teaches such a dispensing system comprising a base includes a 2plurality of base compartments (52, 54, figures 1 and 3 and 354, figures 20-31) having a plurality of dispensers (86, 60, 72, 74, 76, 80, figure 1; 370, figure 21; or 556, 558, figure 29) installed 3therein, the plurality of installed cutlery dispensers being selected from a larger 4plurality of cutlery dispensers, the larger plurality of cutlery dispensers 5comprising a quantity of cutlery dispensers that exceeds a quantity of installed 6cutlery dispensers included in the base, so that any subset of the larger plurality of 7cutlery dispensers can be selected and installed in the base in any order of 8positioning (figures 20- 31 of 
 It would have been obvious to one of ordinary skilled in the art to have modify the dispenser system of Loucks and Smith such that the base includes a 2plurality of base compartments having a plurality of cutlery dispensers installed 3therein, the plurality of installed cutlery dispensers being selected from a larger 4plurality of cutlery dispensers, the larger plurality of cutlery dispensers 5comprising a quantity of cutlery dispensers that exceeds a quantity of installed 6cutlery dispensers included in the base, so that any subset of the larger plurality of 7cutlery dispensers can be selected and installed in the base in any order of 8positioning as taught to be desirable by Babcock.     
1Regarding claim 25, the cutlery dispensing system of claim 19, in the Loucks and Smith combination, Smith teaches the base comprises a 2first compartment base unit (12) that includes the at least one base compartment (132, figure 10).
However, Loucks and Smith combined does not disclose wherein the 3first compartment base unit comprising a unit attachment feature that enables a 4side of the first compartment base unit to be attached to a side of a second 5compartment base unit.  
It would have been obvious to one having ordinary skill in the art to modify the cutlery dispenser system of Louck and Smith such that a plurality of the base units are provided, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

1Regarding claim 27, the cutlery dispensing system of claim 25, in the Loucks, Smith, and Babcock combination above, Babcock further teach wherein the base further comprises the second compartment base unit (52, figure 1 and 3), adjoining sides of the first and WNA126-US57second base compartment units being interconnected by an interconnection feature that includes interconnect attachment features (94, 95, figure 3) on first and second opposing sides 5thereof, the interconnect attachment features (94, 95, figure 3) being engaged with the unit 6attachment features of the adjoining first and second compartment base units.  
1Regarding claim 28, the cutlery dispensing system of claim 27, in the Loucks, Smith, and Babcock combination above, Babcock further teach wherein the first and 
1Regarding claim 29, the cutlery dispensing system of claim 27, in the Loucks, Smith, and Babcock combination above, Babcock further teach wherein the base further 2includes a third compartment base unit (54, figures 1 and 3) that is attached to a side of the second compartment base unit (52) by a second interconnection feature (94, 95, figure 3).
Claims 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Loucks (US Publication no. 2019/0223621) in view of Smith (US Patent no. 10051976) as applied to claim 19 above, and further in view of Wolf (US Patent no. 3,635,350). Loucks and Smith combined disclosed all the claimed features of applicant’s device as discussed above.
1Regarding claim 25, the cutlery dispensing system of claim 19, in the Loucks and Smith combination, Smith teaches the base comprises a 2first compartment base unit (12) that includes the at least one base compartment (132, figure 10).
However, Loucks and Smith combined does not disclose the 3first compartment base unit comprising a unit attachment feature that enables a 4side of the first compartment base unit to be attached to a side of a second 5compartment base unit.  
It would have been obvious to one having ordinary skill in the art to modify the cutlery dispenser system of Louck and Smith such that a plurality of the base units are 
To interlock adjacent base units in a system is old and well-known in the art of modular systems.   Wolf teaches such modular system whereby each compartment base unit (22, figures 1 and 3) is provided with unit attachment features (38, 40, 42, figure 3) on the sides of the compartment base unit that enables a side of the first compartment base unit to be attached to a side of a second base compartment base unit.  It would have been obvious to one of ordinary skilled in the art to have modify the dispenser system of Loucks and Smith such that the base are provided with plurality of base units with attachment features on each side to allow each base unit attached to each other to form a modular system as taught to be desirable by Wolf.     
1Regarding claim 26, the cutlery dispensing system of claim 25, in the Loucks, Smith, and Wolf combination above, Wolf further teach having a pair of end 2caps (34 and 36) that are attached to the left and right base sides by end cap attachment 3features (44, 46) that are compatible with the unit attachment features (38, 40).  
1Regarding claim 27, the cutlery dispensing system of claim 25, in the Loucks, Smith, and Wolf combination above, Wolf further teach wherein the base further comprises the second compartment base unit (plural units 22, figure 1), adjoining sides of the first and WNA126-US57second base compartment units being interconnected by an interconnection feature that includes interconnect attachment features on first and second opposing sides 5thereof, the interconnect attachment features (38, 40) being 
1Regarding claim 29, the cutlery dispensing system of claim 27, in the Loucks, Smith, and Wolf combination above, Wolf further teach wherein the base further 2includes a third compartment base unit (22, figure 1) that is attached to a side of the second compartment base unit by a second interconnection feature (38, 40).
Claims 2 and 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record further demonstrate dispensers of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc